NEWS RELEASE OTC BB: MGWSFCusip: #585168 107 MegaWest Announces Restart of Missouri Operations Calgary, Alberta; September 17, 2009 – MegaWest Energy Corp., (the “Company” or “MegaWest”), an independent oil and gas company, specializing in non-conventional oil and gas projects with a focus on North American heavy oil, announced today that it has restarted steam injection at its Marmaton River and Grassy Creek Projects in Missouri. On September 12, 2009 MegaWest operational personnel restarted steam injection at both of the Marmaton River and Grassy Creek enhanced oil recovery projects in Missouri.This restart has been facilitated by the recent strategic agreement with Iroquois Capital Opportunity Fund (“ICO”) as announced on August 31, 2009. The design oil production capacity of the combined projects is 1,000 barrels of oil per day.Initiation of steam injection is the first step towards achieving this target production rate.Based on past performance and history match numerical simulation using the CMG Stars reservoir simulator, production is expected to ramp up by 50 to 100 barrels of oil per day each month until the target production rate is achieved. “These projects were brought into operations within 2 weeks of finalizing the ICO agreement.This is a testament to the quality and dedication of our operations team and their capacity to plan and execute”, said R. William (Bill) Thornton, President and CEO of MegaWest.“We are pleased to have these plants back in operation and to be back on our path towards building shareholder value.” R. William Thornton President & CEO FOR FURTHER INFORMATION PLEASE CONTACT: George T. Stapleton, II, Chairman of the Board
